Citation Nr: 1750796	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a sleep condition. 

3.  Entitlement to service connection for radiculopathy of the right upper extremity. 

4.  Entitlement to service connection for radiculopathy of the left upper extremity.

5.  Entitlement to service connection for degenerative changes of the cervical spine. 

6.  Entitlement to an increased disability evaluation, in excess of 20 percent, for residuals of a compression fracture at L2. 

7.  Entitlement to an increased disability evaluation, in excess of 10 percent, for radiculopathy of the right lower extremity. 

8.  Entitlement to an increased disability evaluation, in excess of 20 percent, for lumbar radiculopathy of the left lower extremity. 
9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1969 to May 1971. 

This appeal comes to the Board of Veterans' Appeals ("Board") from several rating decisions, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran was afforded the opportunity to appear before a Board videoconference hearing in August 2017.  However, the Veteran failed to appear for this hearing.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for bilateral upper extremity radiculopathy, and increased evaluations of the lumbar spine and bilateral lower extremity radiculopathy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was not shown during the Veteran's active duty service, and post-service findings for hypertension are not etiologically related to service, to include any event or incidence of service. 

2.  The clinical evidence of record does not show that the Veteran has been diagnosed with a sleep disability during the appeal period or within proximity thereto.

3.  Resolving all doubt in the Veteran's favor, the totality of the evidence indicates the Veteran's service-connected lumbar spine disability and his bilateral lower extremity radiculopathy prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  A sleep disability was not incurred in or aggravated by the Veteran's active duty service, nor may a sleep disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

3.  The criteria for an award of a TDIU, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claims for entitlement to service connection for hypertension, a sleep disability, and peripheral neuropathy of the right and left upper extremities, the Board notes that VA notified the Veteran, in correspondence dated April 2016, of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the April 2016 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the Veteran's application and award for Social Security disability benefits.
	
The Veteran was not provided a VA examination for his claim of entitlement to service connection for a sleep disability.  While VA has a duty to assist in the development of claims, the duty to provide an examination is not limitless. See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Rather, for service connection claims, VA is obligated to provide an examination or obtain a medical opinion when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As applied to the Veteran's claim for entitlement to service connection for a sleep disability, the evidence does not in any way suggest that the claimed post-service disability is related to his in-service illness and medical treatment.  He does not assert any other in-service event, injury or disease, to which this post-service disability could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed sleep disability.  See McLendon, 20 Vet. App. at 79 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the Veteran's claim of entitlement to service connection for a sleep disability. 

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that hypertension is an enumerated "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for hypertension. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	i.  Entitlement to service connection for hypertension:

The Veteran is seeking entitlement to service connection for hypertension.  The Board notes that, for VA ratings purposes, hypertension means that diastolic blood pressure is predominately 90 mmHg or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mmHg or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Furthermore, in order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 mmHg or more; or, that systolic pressure is 160 mmHg or more; or, that there is a history of diastolic pressure predominantly 100 mmHg or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Following a review of the Veteran's medical records, including his service treatment records and post-service records, the Board finds that the Veteran is not entitled to an award of service connection for hypertension.  While the Board finds the Veteran has a current diagnosis for hypertension, the Board finds no evidence which demonstrates or suggests a nexus between this current diagnosis and the Veteran's active duty service.  

A review of the Veteran's service medical records indicates that his blood pressure was reported as within normal limits during his pre-induction examination, entrance examination, and during his separation examination.  The results of these examinations are summarized in the table below: 

Date of
examination
Blood pressure reading
May 1969
136/70 mmHg
June 1969
136/70 mmHg
April 1971
116/74 mmHg

The Board finds that these reported findings are not suggestive of an onset of hypertension, or symptoms of hypertension, during the Veteran's active duty service.  

Following his separation from active duty service, the Veteran applied for entitlement to service connection for a back injury he sustained during his military service.  As part of this application, the Veteran was afforded a VA medical examination in November 1971.  During this examination, the Veteran's blood pressure was measured five times, including an initial reading while sitting, standing, immediately following exercise, and two minutes after exercise.  The results of these examinations are summarized in the table below: 

November 24, 1971 VA Examination
Blood pressure reading
Sitting 
116/68  mmHg
Recumbent
120/60 mmHg
Standing
118/76  mmHg
Sitting after exercise
120/66 mmHg
Two Minutes after exercise 
116/70 mmHg

The Board again finds these blood pressure readings are not suggestive of an onset of hypertension, or symptoms of hypertension, immediately following the Veteran's separation from active duty service.  

Thereafter, the Veteran medical records do not indicate that the Veteran experienced any symptoms, or blood pressure readings, suggestive of hypertension for several decades.  A review of the Veteran's earlier treatment records indicate that during a physical examination in December 2004, the Veteran was noted to have an elevated blood pressure, of 145/74 mmHg, during a routine physical examination.  See Memphis VAMC Records.  The examining physician reported that this was the first instance of an elevated blood pressure reading and that the "condition was not known before."  The Veteran was then advised to monitor his home blood pressure readings for a period of one month, and then return for a subsequent check-up.  On January 18, 2005, the Veteran returned for his follow-up examination, and reported the following blood pressure readings over the prior month:



Date of
examination
Blood pressure reading
1/5/ 2005, at 9pm
126/73 mmHg
1/6/ 2005, at 7pm
130/70 mmHg
1/9/ 2005, at 7pm
125/74 mmHg
1/10/ 2005, at 6:30pm
121/75 mmHg
1/11/ 2005, at 6pm
132/72 mmHg
1/12/ 2005, at 6:30pm
129/71 mmHg
1/13/ 2005, at 6:30pm
131/72 mmHg
1/14/ 2005, at 6:30pm
135/76 mmHg
1/15/ 2005, at 6pm
129/73 mmHg
1/17/ 2005, at 5pm
132/70 mmHg

During this January 18, 2005 follow-up examination, the Veteran's blood pressure was checked by the examining clinician and reported as 138/74 mmHg.  Based upon this physical examination, and a review of the Veteran's home blood pressure readings, the examining physician concluded that the Veteran's blood pressure was "within goal."  The Veteran was advised to avoid food high in sodium, fat, and cholesterol.  No diagnosis for hypertension or pre-hypertension was given to the Veteran following this January 18, 2005 physical examination. 

The Veteran was not formally diagnosed with hypertension until December 21, 2006.  See Memphis VAMC Records.  During a physical examination at this time, the Veteran's blood pressure was reported as 160/94 mmHg, with a repeat test reported as 156/84 mmHg.  Due to these elevated readings, the Veteran was given a diagnosis for hypertension and started on prescription Hydrochlorothiazide, 12.5 mg daily.  This is the first instance within the Veteran's medical records of an objective diagnosis for hypertension, over 35 years following his separation from active duty service. 

In light of the above described findings, the Board concludes that the Veteran did not experience an onset of hypertension, or any symptoms of hypertension, during his active duty service.  The Board further finds that the Veteran did not develop or experience an onset of hypertension, or any symptoms of hypertension, during the presumptive period following his separation from active duty service.  See 38 C.F.R. § 3.303(b).  

The Board similarly finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an award of service connection based on continuity of symptomatology.  See Savage, 10 Vet. App. at 494-97.  In support of this conclusion, the Board observes that the Veteran did not seek any medical care for symptoms of hypertension for several decades following his separation from active duty service.  While the Board acknowledges that the absence of contemporaneous records does not preclude an award of service connection for a claimed disability, the Board finds the Veteran subjectively denied any symptoms as recently as July 2005.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  Notably during physical examinations in July and December of 2005, the Veteran subjectively denied any chronic or continuous symptoms of elevated blood pressure.  See Memphis VAMC Records.  For example, during a physical examination in December 2005, the Veteran reported his at home blood pressure readings were within normal limits, ranging from 130-135/70-80 mmHg.  He additionally denied any symptoms of hypertension. 

To date, the Veteran has not subjectively reported any continuous or chronic symptoms of hypertension following his separation from active duty service.  As noted above, a review of his medical records, indicates that he denied any symptoms through at least December 2005.  Based on these reports, the Board finds no credible evidence which would suggest the Veteran experienced any chronic or continuous symptoms of hypertension following his separation from active duty service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care)

Finally, the Board observes that the Veteran does not contend, and the evidence does not suggest, that the Veteran's hypertension developed secondary to any of his service-connected disabilities.  As such, the Board will not address this theory of entitlement, as it has not been raised by the Veteran or the evidence of record. 

Therefore, in conclusion, the Board finds that the preponderance of the evidence is against an award of service connection for hypertension.  Following a thorough review of the Veteran's service medical records and post-service treatment records, the Board finds no evidence of an in-service manifestation of hypertension, and no evidence of continuous symptoms of hypertension following his separation from service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	ii.  Entitlement to service connection for a sleep condition:

The Veteran seeks entitlement to a sleep condition.  In statements made during the pendency of his appeal, the Veteran has alleged difficulty sleeping. See e.g. August 2013 Statement in Support of Claim.  However, as will be explained below, the Board finds the Veteran is not entitled to an award of service connection for a sleep condition, as he has not been diagnosed with any discernable disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The Veteran submitted his current application for entitlement to service connection for a sleep disability in April 2016.  See April 2016 Application for Compensation.  In his application, the Veteran did not describe any specific symptoms or history of symptoms, but rather requested entitlement to service connection for a "sleep condition." 

Following a thorough review of the Veteran's medical records, the Board finds that the Veteran has, at no time relevant to this appeal, been diagnosed with any sleep disability or condition.  In reaching this determination, that the Veteran does not have a current sleep disability, the Board has considered the Court of Appeals for Veterans Claim ("Court/CAVC") holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of sleep disability.

Rather, the only references within the Veteran's medical records to a sleep disability, are the Veteran reports of disrupted sleep as a side-effect to one of his medications.  For example, in July 2016, the Veteran reported trouble sleeping and was given a trial prescription for amitriptyline.  However, during a follow-up examination in August 2016, the Veteran reported he stopped taking the medication "Duloxetine" after one week because it "disrupted his sleep."  See Memphis VAMC Records.  Thereafter, the Veteran's prescription for Duloxetine was discontinued and subsequent medical records make no reference to any continued sleep problems.  

As for the lay evidence of record, the Veteran has only reported that he has trouble sleeping.  At no time during the pendency of this appeal, has the Veteran reported he has been diagnosed with any discernable disability or sleep disorder.  However, without evidence of a diagnosable impairment, the Board finds these credible lay reports of trouble sleeping do not amount to a finding that the Veteran has a current disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

The mere fact of a Veteran reporting subjective symptoms, whether trouble sleeping or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez, 259 F.3d at 1361.   

In light of the above, the Board finds no evidence which supports or suggests that the Veteran has ever been diagnosed with a sleep disability.  The Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with a sleep disability during the pendency of his appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Entitlement to Total Disability Based Upon Individual Unemployability: 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for residuals of a compression fracture, evaluated as 20 percent disabling, radiculopathy of the right lower extremity, rated as 10 percent disabling, radiculopathy of the left lower extremity, rated as 20 percent disabling, bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling, resulting in a combined rating of 60 percent.  The assigned combined evaluation of 60 percent for the Veteran's service-connected disabilities fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims ("Court"), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by the VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). 

In the instant appeal, the Board observes that the Veteran stopped working in January 2013.  At the time the Veteran stopped working, he had already reduced his hours and was working on a part-time basis.  See August 2013 Report from Former Employer.  The Veteran stopped working because he was experiencing difficulty with walking, prolonged standing, and postural movements such and bending and squatting. 

The Board further observes that the objective medical evidence of record, including the medical opinion evidence, demonstrates that the Veteran's service-connected disabilities impair his ability to perform basic functional tasks.  For example, during the August 2016 VA examination, the examiner concluded that as a result of the Veteran's bilateral lower extremity radiculopathy, he is unable to sit, stand, or walk for prolonged periods of time.  The examiner further reported that the Veteran experiences constant pain and a burning sensation, which reduces his stamina.  The examiner also found the Veteran would be unable to bend, stoop down, or lift any weight.  The Board finds this medical opinion would severely limit the types of employment the Veteran would be capable of performing.    

Therefore the Board finds that the Veteran is, at best, only marginally employable, due to the combined effects of his bilateral lower extremity peripheral neuropathy, his residual of compression fracture to the lumbar spine, effects of his pain medications, and functional limitations.  The evidence of record demonstrates that the Veteran's service-connected lumbar spine disability, and peripheral neuropathy of his bilateral lower extremities, renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied. 

Service connection for a sleep disability is denied. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted. 


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

First, the Board observes that the April 2017 Statement of the Case ("SOC") reference medical records which are not presently associated with the Veteran's claims file.  Specifically, the list of evidence considered includes a "virtual review" of the Veteran's treatment records from the Memphis VAMC.  In reviewing the current records from both the Memphis VAMC and the Covington CBOC, the Board notes that not all relevant files and image reports have been included.  For example, these records reference a September 2016 MRI report of the Veteran's l-spine, which purports to show a worsening condition.  However, this report has not been included within the electronic copy.  

Similarly, the Veteran's recent medical records reference electromyogram ("EMG") testing on the Veteran sometime after his cervical spine surgery.  See e.g. August 9, 2016 Neurology Consult, Memphis VAMC Records.  It is reported that these test results show the Veteran has current diagnosis for bilateral cervical radiculopathy.  As the Veteran's claim for service connection for bilateral upper extremity radiculopathy was denied by the AOJ for failing to show a current disability, these records are obviously relevant to the Veteran's current appeal.  Therefore, the Board finds the AOJ must obtain a complete set of the Veteran's Memphis VAMC records, to include MRI image reports, and any other records not currently associated with the electronic record. 

Additionally, the Board observes the above described missing evidence suggests the Veteran's lumbar spine disability has worsened.  During the August 2016 neurological consultation, the Veteran subjectively reported a worsening of his overall pain, a reduced range of motion, and worsening numbness in his bilateral legs/feet.  In light of these reports, the examining physician ordered an updated MRI of the Veteran's lumbar spine.  This MRI was performed in September 2016.  A note within the treatment records describes this MRI report as showing a "worsened" condition, and evidence of "severe degenerative disc disease," including an alternation to the natural curvature of the spine.  

The Veteran is currently seeking an increased disability evaluation, in excess of 20 percent, for his lumbar spine disability.  In order to warrant an increased evaluation, of 40 percent, the evidence must show that the Veteran experiences favorable ankylosis of his thoracolumbar spine or forward flexion of 30 degrees or less.  Therefore, the Board finds that the missing September 2016 MRI report of the lumbar spine is especially probative to the Veteran's claim for an increased evaluation, and must be obtained before a determination on the merits may be made. 

Furthermore, the Board finds that on remand, the Veteran should be afforded an updated examination to assess the current severity of his lumbar spine disability and the bilateral lower extremity radiculopathy disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the Veteran's statements during his August 2016 neurological consultation, and the reports of a worsened MRI, provide credible and probative evidence that the Veteran's overall disabilities have worsened. 

The Board also notes that the August 2016 VA examination, which assessed the severity of the Veteran's bilateral lower extremity radiculopathy disabilities, is inadequate for ratings purposes.  Following a physical examination of the Veteran, the August 2016 examiner reported that the left lumbar radiculopathy disability had worsened, resulting in a changed diagnosis to left lower extremity radiculopathy.  Despite his clinical report of an overall worsened condition, the findings from this examination showed only "mild" incomplete paralysis of the sciatic nerve.  In light of this contradiction, the Board finds a new examination is warranted before the Board is able to make a determination on the merits.  See Snuffer v. Gober, 10 Vet. App. at 403; see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the Board finds that a remand is required in order to afforded the Veteran a VA examination which addresses the etiology of his cervical spine disability.  In a September 2016 Rating Decision, the AOJ denied the Veteran entitlement to service connection for a cervical spine disability, because there was no evidence this disability was incurred during the Veteran's active duty service.  This determination overlooks the Veteran's assertions that he developed a cervical spine disability secondary to his lumbar spine disability.  See e.g. Undated Statement in Support of Claim, where Veteran states surgeon advised him that his neck condition may be related to his lumbar spine disability.  As no opinion as to secondary service connection has been obtained, the Board finds a VA examination is necessary 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should locate and obtain the Veteran's Memphis VAMC treatment records, to include all MRI image reports of the lumbar and cervical spines and the EMG nerve testing results, and upload these into the Veteran's electronic claims file.

The AOJ should then Contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected cervical and lumbar spine disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA joints examination to determine the etiology and severity of the Veteran's cervical spine disability.  Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  

The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the cervical spine disability is related to the Veteran's active duty service, to include his in-service treatment for back pain? 

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the cervical spine disability was caused by or aggravated by any of the Veteran's service-connected disability, to include his lumbar spine compression fracture? 

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's service-connected lumbar spine and bilateral lower extremity neuropathy disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

When conducting range of motion testing of the lumbar spine, the VA examiner is asked to specify at what degree the Veteran experiences pain (e.g. flexion to 60 degrees, with pain beginning at 20 degrees).  The examiner should also note the degree at which pain begins with repetitive range of motion testing.  If no pain is observed or reported during range of motion testing, the examiner is requested to state that no pain occurred. 

If the examiner finds that pain is observed during range of motion testing and repetitive range of motion testing, the examiner should then determine whether the lumbar spine disability is productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected on the range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  For example, the examiner should state that such is not feasible to determine due to a lack of information or due to the limits of medical knowledge.  If the determination cannot be made due to a lack of information, the examiner should state what information would allow for such a determination.

4.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


